Citation Nr: 1819737	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  10-44 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  From April 24, 2008, to September 1, 2009, entitlement to a total disability rating due to individual unemployability (TDIU).

3.  From September 1, 2009, entitlement to TDIU.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1968 to June 1978.    

This matter comes before the Board of Veterans' Appeals (Board) from July 2009 and December 2017 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Petersburg, Florida.  A hearing was not requested for the Veteran's PTSD and TDIU claims.  

At this time, the Board will not take jurisdiction over three separate claims that have been certified to the Board.  First, the claim of entitlement to an increased rating for coronary artery disease was the subject of a Board hearing before a separate Veterans Law Judge (VLJ).  As VLJs are required to issue decisions in the cases in which they hold hearings, this matter must be considered separately from those listed above.  

Next, with regard to claims for increased ratings for diabetes and bilateral hearing loss, though these issues have been certified to the Board, they have also been the subject of subsequent rating decisions and supplemental statements of the case.  As it is not yet clear whether the RO has concluded any necessary development for these issues, the Board will decline jurisdiction over them at this time.  

One final factor weighs in favor of the Board moving forward with the issues listed above at this time: as shown below, the Board is granting claims for an increased rating for PTSD and for a TDIU.  As these actions are favorable to the Veteran, it is in his interest that these issues are decided as quickly as possible.  



FINDINGS OF FACT

1.  The Veteran's posttraumatic stress disorder (PTSD) is characterized by occupational and social impairment with deficiencies in work, deficiencies in family relations, and inability to establish and maintain effective relationships.  

2.  From April 24, 2008, to September 1, 2009, the Veteran's service-connected disorders alone are not of sufficient severity to preclude substantially gainful employment.  

3.  From September 1, 2009, the Veteran's service-connected PTSD is of sufficient severity to preclude substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 70 percent, but no greater, for PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.130, Diagnostic Code 9411 (2017).

2.  From April 24, 2008, to September 1, 2009, the criteria for entitlement to TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2017).

3.  From September 1, 2009, the criteria for entitlement to TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In July 2009, the RO granted service connection for posttraumatic stress disorder (PTSD) at an initial rating of 30 percent under Diagnostic Code 9411 from April 24, 2008, the date that the Veteran filed his claim.  The Veteran is appealing the rating aspect of that decision.  Because the claim is an initial claim, the Board will consider evidence of symptomatology from the date that the claim was filed.  38 C.F.R. § 3.400(o).

Diagnostic Code 9411 provides compensation for PTSD under the General Formula for Rating Mental Disabilities.  38 C.F.R. § 4.130.  Under that code, a 30 percent rating is appropriate when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is appropriate when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: Flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability of the veteran to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The symptoms associated with the rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A Veteran may only qualify for a disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration that result in the levels of occupational and social impairment provided.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  To adequately evaluate and assign the appropriate disability rating to the Veteran's service-connected psychiatric disability, the Board must analyze the evidence as a whole, including the Veteran's GAF scores and the enumerated factors listed in 38 C.F.R. § 4.130.  Mauerhan, 16 Vet. App. at 436.  

The claim was certified to the Board in February 2012.  As this date is before August 4, 2014, DSM-IV is applicable to the claim.  

The Veteran is service-connected for PTSD, but not for other mental disorders.  The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181 (1998).  

The Veteran's symptomatology is consistent with occupational and social impairment with deficiencies in work, deficiencies in family relations, and inability to establish and maintain effective relationships.  This supports a rating of 70 percent.  

The Veteran's occupational impairment with deficiencies in work is reflected by lack of concentration and anger.  Regarding lack of concentration, he was removed from a supervisory position at a shipyard to "work on tools in the shipyard," but his difficulties with concentration and anger issues precluded him from finishing his work on time.  See August 2009 notice of disagreement.  He was never reinstated as a supervisor, which the Veteran attributes to the fact that his lack of concentration precluded him from safely operating a crane or forklift.  Consistent with this lack of concentration, in an October 2009 medical record, the Veteran describes feeling "as though his concentration and irritability affected his job performance to the point of quitting."  In the same record, the Veteran further indicates that his lack of concentration also prohibits participation in Native American craft projects, which based on later records includes beadwork and making musical instruments.  Additionally, towards the end of his job at the shipyard, PTSD symptoms prohibited the Veteran from working on ships like the one that he served on in Vietnam.  

Regarding anger towards co-workers, in a July 2009 VA PTSD examination, the Veteran states: "I get agitated with my coworkers, to the point that I want to throw them off the scaffolding or out of the basket we're working in."  The Veteran also indicates anger towards co-workers in his August 2009 notice of disagreement.  He stops complaining about his co-workers after he retires in August 2009, but regularly indicates continued problems with anger, particularly towards his wife.  Taken together, the weight of this evidence supports the existence of occupational impairment with deficiencies at work, as manifested by anger and lack of concentration.

The weight of the evidence also supports the existence of social impairment with deficiencies in family relationships.  The Veteran's VA medical records consistently indicate depression and isolation from others, including family members.  According to a July 2009 VA medical record, because of his isolation, the Veteran's son and grandson question the Veteran's love for them.  An October 2009 VA medical record describes the Veteran as being quick-tempered with his wife.  Additionally, the Veteran appears to remain estranged from one of his daughters and a brother.  This evidence indicates deficiencies in family relationships.  

The weight of the evidence also supports the existence of inability to establish and maintain relationships.  The Veteran's first VA examination, dated July 2009, indicates that he isolates himself and has no friends.  This tendencies are echoed in subsequent examinations and medical records.  VA examinations dated June 2013 (received 12/5/17, page 121 of 345), October 2015, and October 2017 specifically note the Veteran's feelings of estrangement from others, even though the Veteran was an active participant in group therapy from at least December 2009 to September 2011.  At the October 2015 VA examination, the Veteran reveals that "he does not keep in touch with local friends and does not get together with anyone outside of his family."  He spends most of his time on his computer and appears to go out only once per week for dinner.  Consistent with this, in an October 2016 VA medical record, the Veteran states that he does not do well in groups.  An October 2017 VA examiner states that the Veteran has "[d]ifficulty in establishing and maintaining effective work and social relationships," "difficulty functioning around other people," "difficulty functioning as a team member," and "feels uncomfortable around others."  This history of isolation is all the more remarkable given the fact that the Veteran appears to have lived in the same Florida town since 1978.  This evidence of occupational and social impairment with deficiencies in work, deficiencies in family relations, and inability to establish and maintain effective relationships is consistent with a disability rating of 70 percent.  

On balance, the weight of this evidence is at least in equipoise with other evidence that by itself would support a lower rating.  For example, the July 2009 VA PTSD examination indicates a GAF score of 75, suggesting transient PTSD symptoms, and contains a specific finding that "there is not total occupational and social impairment due to PTSD signs and symptoms."  But this is at least in equipoise with statements in the same examination regarding the Veteran wanting to kill his co-workers and the Veteran being unable to operate forklifts and cranes because of problems concentrating.  

There is also evidence that the Veteran attended group therapy from at least December 2009 to September 2011, with reported GAF scores in the range of 56 to 60.  But this evidence is at least in equipoise with his admitted struggles with anger and depression during this time period.  He later admits that he doesn't do well in groups.  See October 2016 VA medical record.  Also, GAF scores in this range can be indicative of "conflicts with peers or co-workers," which is supported by other evidence and consistent with the Veteran's previously-described deficiencies at work.  When considering this evidence as a whole, the evidence supporting a rating of 70 percent is at least in equipoise with evidence supporting a lower rating.  

Similarly, the VA examinations dated June 2013 (received 12/5/17, page 121 of 345), October 2015, and October 2017 VA PTSD examinations all contain a finding of "[o]ccupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress," which is consistent with a rating of 30 percent.  But all three examinations also contain specific findings of persistent "[f]eelings of detachment or estrangement from others" and persistent "clinically significant distress or impairment in social, occupational, or other important areas of functioning," both of which are consistent with a rating of 70 percent.  The October 2017 VA PTSD examination contains additional findings of "[i]rritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects" and "[p]ersistent inability to experience positive emotions."  In considering the evidence as a whole and giving the Veteran the benefit of the doubt, the evidence is at least in equipoise so as to support a rating of 70 percent.  38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55-56.

The evidence does not support a disability rating of 100 percent.  The Veteran has consistently denied delusions and hallucinations.  He is lucid and cooperative in all recorded interactions with VA medical providers, which is inconsistent with gross impairment in thought processes, gross impairment in communication, or grossly inappropriate behavior.  There is also no indication that he is a danger to himself or others.

The evidence does not support additional staged ratings for any time period on appeal.  For no period would the Veteran be entitled to a higher rating under a different Diagnostic Code.

II.  TDIU

The Veteran is also claiming entitlement to individual unemployability due to service-connected disability (TDIU).  

VA regulations indicate that when a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned: 1) if there is only one disability, this disability shall be ratable at 60 percent or more; and 2) if there are two or more disabilities, at least one disability shall be ratable at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, constitutes a single disability under § 4.16(a).  The same is true for disabilities resulting from common etiology or a single accident.  

An award of TDIU "does not require proving 100 percent unemployability."  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  Rather, an award of TDIU requires that the claimant show an inability "to secure and follow a substantially gainful occupation by reason of service-connected disabilities."  38 C.F.R. § 4.16(b).  When making this determination, "the central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Pederson v. McDonald, 27 Vet. App. 276, 286 (2015) (internal citations and quotations omitted).  Additionally, the Board "must take into account the individual veteran's education, training, and work history" but "may not consider non-service-connected disabilities or advancing age."  Id. (internal citations omitted).

A total disability rating may also be assigned pursuant to the procedures set forth in 38 C.F.R. § 4.16(b) for veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a). 

A claim for a TDIU is a claim for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007).  The general rule with respect to the effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  

As already noted, in a July 2015 decision, the Board held that there was an implied claim of TDIU under Rice as part of the PTSD issue then on appeal.  Consistent with this, the Veteran's October 2009 VA medical record indicates unemployability related to PTSD.  In light of the Dalton and the provisions cited above, the Board will consider evidence from April 24, 2008, the filing date of the PTSD claim.  

From April 24, 2008, to the present, the Veteran is service-connected for PTSD at an initial rating of 70 percent and tinnitus at an initial rating of 10 percent for a total disability rating of at least 70 percent from that date.  He is service-connected for other disabilities during this timeframe, several with staged ratings, but importantly, his total disability rating is always 70 percent or more and his rating for PTSD is always greater than 50 percent.  From April 24, 2008, the Veteran meets the percentage rating standards to be considered for individual unemployability under 38 C.F.R. § 4.16(a).

The Veteran has consistently stated that he retired in August 2009.  See June 2015 TDIU application; October 2009 VA medical record.  His July 2009 VA PTSD examination indicates full-time employment at the time of that examination.  An October 2009 VA medical record indicates that he retired in August.  This demonstrates that prior to September 1, 2009, the Veteran's service-connected disabilities alone were not of sufficient severity to preclude substantially gainful employment.  

From September 1, 2009, the Veteran's PTSD symptoms alone are of sufficient severity to preclude substantially gainful employment.  As already described above, from that time the Veteran was unable to work at the shipyard due to anger issues, inability to concentrate, and inability to work on ships like the ones her served on in Vietnam.  See August 2009 notice of disagreement; October 2009 VA medical record.  Consistent with this, in the July 2009 VA PTSD examination, the Veteran states: "I get agitated with my coworkers, to the point that I want to throw them off the scaffolding or out of the basket we're working in.  I operate overhead cranes, and I find myself making stupid mistakes while I'm picking up a 10- or 12 ton unit, pushing the wrong button or going the wrong direction things will happen at work, and I'll be right back in Vietnam, which will last for hours at a time . . . ."  VA examinations dated June 2013 (received 12/5/17, page 121 of 345), October 2015, and October 2017 note "clinically significant distress or impairment in social, occupational, or other important areas of functioning."  An October 2017 VA examiner notes "[d]ifficulty in establishing and maintaining effective work and social relationships."  Taken together, the weight of this evidence supports a finding that the Veteran's service-connected PTSD alone is of sufficient severity to preclude substantially gainful employment.  

The Board notes that the Veteran has a two-year associate's degree and extensive experience as a supervisor at the shipyard.  Nevertheless, given the Veteran's inability to concentrate, his difficulties with anger management, and the fact that he spent the entirety of his post-service career doing manual labor, not sedentary work, the Board finds that the Veteran could not maintain substantially gainful employment in a sedentary occupation.  The Veteran is entitled to TDIU from September 1, 2009.   


ORDER

Entitlement to an initial rating of 70 percent, but no greater, for posttraumatic stress disorder (PTSD) is granted, subject to the laws and regulations governing the payment of monetary benefits.

From April 24, 2008, to September 1, 2009, entitlement to total disability rating due to individual unemployability (TDIU) is denied.

From September 1, 2009, entitlement to TDIU is granted.  



____________________________________________
Evan M. Deichert
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


